     17-11883-mg          Doc 250-2       Filed 04/13/21 Entered 04/13/21 11:08:35                  Exhibit B.
                                          Proposed Order Pg 1 of 2



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    In re                                                             :
                                                                      :      Chapter 7
    FYRE FESTIVAL LLC,                                                :
                                                                      :     Case No. 17-11883 (MG)
                                       Debtor.                        :
    ------------------------------------------------------------------x

    ORDER PURSUANT TO FED. R. BANKR. P. 9019 APPROVING THE STIPULATION
    OF SETTLEMENT BETWEEN THE TRUSTEE AND TICKETHOLDER CLAIMANTS

           Upon the motion (the “Motion”) 1 of Gregory M. Messer, as Chapter 7 Trustee (the

“Trustee”) for the estate of Fyre Festival LLC, the above-captioned debtor (the “Debtor”), for an

order, pursuant to Fed. R. Bankr. P. 9019, approving a certain stipulation of settlement (the

“Agreement”) between, the Trustee and each of the claimant ticketholders (each a “Ticketholder

Claimant,” collectively, the “Ticketholder Claimants”), who filed Proofs of Claim Nos. 4 to 281

(each a “Ticketholder Claim,” collectively, the “Ticketholder Claims” and together with the

Trustee, the “Parties”); and due and proper notice of the Motion and hearing thereon having been

given to all creditors and parties in interest as required by Fed. R. Bankr. P. 2002; and it appearing

that no other or further notice need be provided; and the Court having determined that the legal

and factual basis set forth in the Motion establishes just cause for the relief granted herein; and

after due deliberation and sufficient cause appearing therefore;

           IT IS HEREBY ORDERED THAT:

           1.       The Agreement is approved and the Parties are fully authorized and directed to

consummate the terms thereof.




1
 All capitalized terms used but not otherwise defined herein shall have the same meanings ascribed to them in the
Motion.
 17-11883-mg          Doc 250-2      Filed 04/13/21 Entered 04/13/21 11:08:35             Exhibit B.
                                     Proposed Order Pg 2 of 2



         2.       This Court shall retain jurisdiction to, among other things, interpret and enforce the

terms and provisions of this Order and the Agreement.

Dated:        New York, New York
              ___________, 2021

                                                        HONORABLE MARTIN GLENN
                                                        UNITED STATES BANKRUPTCY JUDGE




                                                    2
